Citation Nr: 9913249	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  89-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular 
accident.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

By rating action dated in December 1981, the Regional Office 
(RO) denied the veteran's claim of entitlement to service 
connection for migraine headaches and coronary artery disease 
with hypertensive cardiovascular disease.  He was notified of 
this decision and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
Subsequently, he has submitted additional evidence seeking to 
reopen his claims for service connection for migraine 
headaches and cardiovascular disease.  In a rating decision 
dated in September 1988, the RO again denied the claims, and 
concluded that migraine headaches and coronary artery disease 
were not secondary to the veteran's service-connected PTSD.  
In addition, the RO denied service connection for residuals 
of a cerebrovascular accident.  

This case has been before the Board of Veterans' Appeals 
(Board) in August 1991, February 1994 and again in March 
1996, and was remanded either for due process or additional 
development of the record.  In January 1999, the Board 
referred the veteran's claims folder to a Department of 
Veterans Affairs (VA) physician for preparation of an opinion 
concerning a medical question posed by it.  See 38 C.F.R. 
§ 20.901 (1998).  Opinions dated in February and March 1999 
were received from two VA physicians, and the veteran's 
representative was provided the opportunity to review those 
opinions.  Additional argument was submitted in the veteran's 
behalf in April 1999, and the case is again before the Board 
for final appellate consideration.

The veteran was scheduled to testify at a hearing before the 
Board in May 1998, but in a letter dated that month, his 
representative requested that the hearing be canceled.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision dated in December 1981, the RO denied service 
connection for migraine headaches.  

2. The veteran was notified of this decision and of his right 
to appeal by a letter dated in January 1982, but a timely 
appeal was not received.

3. The evidence added to the record since that determination 
includes private and VA medical records, and this 
evidence, which has not been previously considered, bears 
directly and substantially on the issue before the Board.

4. Service connection is in effect for PTSD.

5. The competent medical evidence establishes that the 
veteran's service-connected PTSD aggravated his migraine 
headaches. 

6. By rating decision dated in December 1981, the RO denied 
service connection for cardiovascular disease.

7. He was informed of this decision and of his right to 
appeal be a letter dated in January 1982, but a timely 
appeal was not received.

8. The evidence added to the record since the December 1982 
RO decision includes private and VA medical records which 
were not previously considered, and which bear directly 
and substantially on the issue before the Board.

9. The competent medical evidence establishes that the 
veteran's service-connected PTSD aggravated his 
cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular 
accident.


CONCLUSIONS OF LAW

1. The decision of the RO in December 1981 which denied 
service connection for migraine headaches is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2. The evidence received since the December 1981 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3. The veteran's claim for service connection for migraine 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4. Migraine headaches were aggravated by the veteran's 
service-connected PTSD; service connection on a secondary 
basis is warranted, but only to the extent of such 
aggravation.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

5. The decision of the RO in December 1981 which denied 
service connection for cardiovascular disease is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

6. The evidence received since the December 1981 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

7. The veteran's claim for service connection for 
cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular accident 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8. Cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular accident 
were aggravated by the veteran's service-connected PTSD; 
service connection on a secondary basis is warranted, but 
only to the extent of such aggravation.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the December 1981 RO 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (1998).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the December 1981 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in December 1981, 
and the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence 

Private medical records show that the veteran was seen in 
February 1981 and indicated that he had experienced his first 
episode of chest pain approximately six months earlier while 
driving a car.  He said it was very severe, substernal and 
radiated to his left arm with a tingling sensation that 
lasted for ten minutes and was accompanied by some weakness.  
One month later, he experienced further chest pain, mostly 
during activity, but not as severe, but with the same 
characteristics.  He was told that an electrocardiogram 
showed a myocardial infarction.  It was noted that he was on 
medication for high blood pressure.  The findings on an 
electrocardiogram might represent inferior ischemia.  Cardiac 
catheterization showed evidence of minimal coronary artery 
disease.  It was felt that the veteran's symptoms most likely 
were related to the mitral valve prolapse.  

The veteran was seen in a VA cardiology clinic in August 1981 
and complained of throbbing, dull headaches which become 
retro-orbital and were associated with excessive tearing and 
a runny nose.  He reported fatigue with exertion.  He also 
complained of a sharp precordial chest pain which was not 
related to exertion.  He had no dyspnea on exertion.  A past 
history of high blood pressure was noted.  An examination of 
the heart showed regular rhythm, and no murmurs were heard 
when he was lying flat.  When sitting upright and standing, 
there was an early systolic click followed by a Grade II/VI 
systolic ejection murmur.  An electrocardiogram revealed 
normal sinus rhythm.  The impression was probable mitral 
valve prolapse with migraines.  

VA outpatient treatment records disclose that the veteran was 
seen in the neurology clinic in August 1981.  The veteran 
reported that he had had headaches since 1967.  They were 
described as throbbing and constant, at times with nausea and 
vomiting and photophobia.  He also noted black spots in his 
visual field at times.  A history of chest pain was reported.  
He stated that he had developed left arm numbness with chest 
pain in January 1981 and that a cardiac catheterization at a 
private facility showed mitral valve prolapse.  It was 
indicated that there was no evidence of a history of 
transient ischemic attack or syncopal attacks.  Blood 
pressure was 136/70.  Following an examination, the 
impression was migraine.  An electroencephalogram in 
September 1981 was normal.  Later that month, the veteran 
reported that he still had headaches and blurry vision at 
times.  He stated that two days earlier, he experienced a 
tingling sensation on the left side of his face and arm.  He 
was light-headed at times.  A dynamic flow study and brain 
image study in October 1981 was within normal limits.

A VA general medical examination was conducted in October 
1981.  The veteran related a history of hypertension in 
January 1981, and a history of heart disease that year.  His 
symptoms included tightness on effort, which was relieved by 
Nitroglycerin.  He also reported numbness in his left arm and 
fingers and shortness of breath on effort.  An examination of 
the cardiovascular system showed normal sinus rhythm.  There 
were no palpable thrills or thrust.  There was a mid-systolic 
ejection murmur.  Serial blood pressure readings were 
160/100, 160/110 and 180/120.  A chest X-ray study revealed 
that the heart appeared to be normal.  An electrocardiogram 
was probably within normal limits.  The diagnoses were 
hypertensive cardiovascular disease and coronary artery 
disease, with history of myocardial infarction and angina.

The veteran was also afforded a VA neurological examination 
in October 1981.  He related a history of occipital headaches 
for about twelve years.  The headaches were occurring more 
frequently and he had recently had a complete neurological 
work-up at a VA facility.  The headaches were described as 
throbbing, from the occipital area radiating to the temporal 
areas bilaterally.  His vision became blurred during the 
attacks, which lasted from hours to several days.  Nausea and 
vomiting were also noted.  He stated that he could not take 
strong medication because of his heart condition.  The 
diagnosis was migraine headaches.

The December 1981 RO decision 

Based on the evidence summarized above, the RO, by rating 
action dated in December 1981, denied service connection for 
migraine headaches and coronary artery disease with 
hypertensive cardiovascular disease.  The veteran was advised 
of this decision and of his right to appeal by a letter dated 
in January 1982, but a timely appeal was not received.  

The additional evidence 

VA medical records dated in 1981 and 1982 were received in 
April 1982.  The veteran was seen in the neurology clinic in 
November 1981 and complained of headaches, blackouts and 
dizziness.  He also related that he had chest pain and left 
arm pain, as well as occasional numbness in the left arm.  
These symptoms had been present for three months.  It was 
indicated that the veteran felt as if he was losing control.  
It was noted that the examiner suspected that anxiety was a 
large factor and that the veteran had many somatic 
complaints.  When he was seen in December 1981, it was 
concluded that he had vascular tension headaches.  

Private and VA medical records dated from 1981 to 1988 were 
submitted by the veteran.  These include some records which 
were considered at the time of the December 1981 rating 
action.  The veteran was seen in a VA neurology clinic in 
August 1987 and reported a history of headaches over the 
previous twenty years.  The headaches were described 
bitemporally.  He stated that he had a constant feeling of 
pain in this area which, on occasion, became painful and 
forced him to cease activity.  He associated photophobia with 
these exacerbations.  The impressions included 
tension/strain-related headaches (plus migraine component 
which manifested itself a couple of times a year), mitral 
valve prolapse, questionable coronary artery disease and 
possible cardiac arrhythmia.

The veteran was seen by a private physician in April 1988.  
It was reported that the veteran stated that he had had a 
mild cerebrovascular accident in the past, and the examiner 
noted that no significant neurologic deficits were 
appreciated.

During a hearing at the RO in December 1988, the veteran 
submitted a statement from his spouse which indicated that he 
had been treated in service for headaches and chest pain.  

In a letter dated in January 1990, the veteran's attorney 
stated that according to the veteran's physician, the 
veteran's heart attack and strokes were caused by high blood 
pressure due, in part, to stress.  

The veteran was hospitalized in a private facility in January 
1990.  The diagnoses included mild strokes.  

In a statement dated in December 1990, a private physician 
reported that he had treated the veteran since January 1981, 
at which time his principal complaints were very severe 
headaches, difficulty sleeping and a difficult time in 
concentration and memory.  An initial physical examination at 
that time disclosed a very highly charged individual with 
severe anxiety syndrome in addition to his complaints of 
migraine headaches.  The veteran was hypertensive, with blood 
pressure of 150/115.  The examiner commented that there was a 
close relationship between the veteran's PTSD and his 
migraine headaches.  He had noticed over the years that the 
more severe the migraine headaches, the worse the veteran's 
hypertension.  It was his opinion that the veteran's 
cerebrovascular accident was due to severe stress, PTSD and 
that his uncontrolled hypertension and migraine headaches 
were also an effect of PTSD.  

The veteran was afforded a VA examination for hypertension in 
July 1994.  He related that he began complaining of chest 
pain and left upper extremity pain in the 1980's.  He also 
stated that for the previous fifteen years, he had been 
complaining of a stuffy feeling in the front of the head 
which spread around the entire head.  The veteran reported 
that he was diagnosed as having a cerebrovascular accident in 
the early 1980's.  He had been admitted to a private hospital 
with weakness of the left upper extremity and the left lower 
extremity.  The problems had since resolved.  The pertinent 
diagnoses were hypertension and coronary artery disease with 
exertional angina.

A VA neurological examination was conducted in July 1994.  
The veteran reported that he had quit his last job in 1982 
because of a "stroke" which left him weak on the left side 
of his body.  The examiner noted that there was no evidence 
of a cerebrovascular accident in the chart on file at the VA.  
The veteran complained of episodic migraines.  He was 
asymptomatic at the time of the examination.  The impression 
was that there was little evidence from a neurologic point of 
view to demonstrate any type of service-connected disability.  
There were no tests to demonstrate any type of 
cerebrovascular accident which the veteran claimed to have 
had in 1982.  The examiner noted that if the veteran did, in 
fact, have a cerebrovascular accident, it was curious that 
his arms and legs were affected with sparing of the face.  

In a statement dated in October 1994, the VA examiner who 
performed a psychiatric examination of the veteran in July 
1994 noted that the veteran had PTSD, and that he also 
suffered from back pains, hypertension and migraine 
headaches.  He added that these latter three diagnoses had 
"no bearing whatsoever, nor has it been caused by post 
traumatic stress order (sic).  Of course it is well known 
that any psychiatric problem could very easily cause an 
aggravation of any physical condition."  

In a statement dated later that month, the same physician 
reiterated his previous comments and added that psychotropic 
medication used to treat PTSD had no bearing whatsoever on 
the causation of the hypertensive heart disease, 
cerebrovascular accident or migraine headaches.  

In a statement dated in November 1994, a VA physician 
responded to a question as to whether the veteran's 
medication for PTSD could cause a cerebrovascular accident or 
migraine headaches.  She noted that, classically, the 
medications used for PTSD in some instances are used for 
migraine headaches, so the medication would not necessarily 
be a cause of these.  PTSD can be associated with migraine 
headaches and the stress can trigger migraines.  However, 
when he was examined in July 1994, the veteran did not give 
any history of problems with migraine headaches.  In 
reviewing the claims folder, the examiner noted that the only 
time the veteran complained of headaches was after taking 
Nitroglycerin, which is a common, well-known side effect.  
The physician added that there was no evidence in the medical 
literature to support the fact that stress can cause 
cerebrovascular accidents.  The etiology of the stroke was 
most likely from hypertension, since the veteran has a 
history of high blood pressure and cardiac problems, for 
which he took medication.  The physician noted that there 
were no residuals found on the July 1994 VA examination from 
the veteran's self-reported cerebrovascular accident in 1982.  
She concluded that the migraine headaches could be triggered 
by PTSD; however, the veteran gave no history of an 
association.  The cerebrovascular accident was unlikely to be 
secondary to PTSD; it was more likely secondary to his 
history of hypertension and heart disease.  

VA outpatient treatment records dated from 1994 to 1996 have 
been associated with the claims folder.  In April 1996, it 
was indicated that the veteran had experienced two severe 
migraine headaches since his previous visit.  They had been 
brought on by stress.

In July 1996, the private physician who had been treating the 
veteran since 1981, and who wrote the letter which was 
summarized above in December 1990, reviewed the veteran's 
medical history.  It was indicated that when he was 
hospitalized in 1981, after a nightmare, the veteran's blood 
pressure would be dangerously elevated.  It was also 
indicated that the veteran, upon waking up from a nightmare 
would develop a severe migraine headache which would last for 
days.  The migraine would also start when he was asked to 
talk about the war.  It was based on these observations that 
the examiner came to the conclusion that the veteran's 
condition was stress related to the Vietnam War.  

As noted above, in January 1999, the Board requested an 
opinion from the VHA.

In February 1999, a VA neurologist reviewed the file provided 
and noted that several symptoms of the veteran's PTSD, 
including serious sleep disorder, depression and his failure 
on occasion to not eat for a day or two, were well known to 
trigger migraine headaches in susceptible individuals.  
Therefore, the physician was of the opinion that the 
veteran's PTSD aggravated his migraine headaches.  The extent 
to which migraine was aggravated depended on the extent of 
the PTSD symptoms at any given time.  The neurologist added 
that there was no documentation by a health care provider of 
a cerebrovascular accident.  

In March 1999, a VA cardiologist commented that the veteran 
suffered from hypertension for more than seventeen years and 
that he had documented significant coronary artery disease by 
cardiac catheterization.  He noted that the veteran had PTSD 
for more than twenty years, with significant loss in 
functional employment and considerable stress.  He opined 
that there was no direct link in the medical literature of 
the development of hypertension and coronary artery disease 
due to mental stress.  He added that coronary artery disease, 
which the veteran had, could be related to his hypertension 
and elevated cholesterol, and that mental tension can 
aggravate the symptoms of coronary artery disease and raise 
the blood pressure.  

Relevant law and regulations 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Thus, when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in December 1981 on the basis that neither 
migraine headaches nor cardiovascular disease was 
demonstrated during service or for many years thereafter.  In 
essence, the record before the RO at that time contained no 
clinical evidence that migraine headaches or cardiovascular 
disease was related in any way to service.  

The evidence received since the RO's December 1981 
determination includes numerous VA and private medical 
records.  Various medical opinions are contained in these 
records.  In this regard, the Board notes that following VA 
examinations in July 1994, one physician concluded that the 
veteran's hypertension and migraine headaches had not been 
caused by his PTSD.  However, in the October 1994 opinion, 
the examiner commented that a psychiatric problem could 
easily cause an aggravation of a physical condition.  Another 
physician noted in October 1994 that while PTSD may be 
associated with migraines and that stress can trigger these 
headaches, such did not seem to be the case with the veteran.  
It is significant to point out, however, that although there 
was no evidence that stress can cause a cerebrovascular 
accident, the stroke's etiology most likely was from 
hypertension.  

While these opinions hint at a relationship between the 
veteran's migraine headaches, cardiovascular disease, 
including residuals of a cerebrovascular accident, and his 
service-connected PTSD, the Board especially notes the 
opinion of the veteran's private physician in December 1990, 
and the conclusions of two VA physicians who reviewed the 
claims folder in 1999.  These opinions suggest, at a minimum, 
that the veteran's PTSD aggravated his migraine headaches and 
cardiovascular disease.

Such evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has migraine headaches or cardiovascular 
disease which is related to service or a service-connected 
disability.  This evidence suggests that he does.  It is of 
such significance that it must be considered in order to 
fairly adjudicated the claim.  The Board finds, accordingly, 
that the additional evidence of record is new and material, 
warranting reopening of the claim for service connection for 
a migraine headaches and cardiovascular disease, to include 
hypertension coronary artery disease, and residuals of a 
cerebrovascular accident. 

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for migraine headaches, and cardiovascular disease 
is new and material, the next question which must be resolved 
is whether the claim is well grounded.  See Elkins, 12 Vet. 
App. 209.  In order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).  

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has 
migraine headaches and cardiovascular disease, to include 
hypertension, coronary artery disease and residuals of a 
cerebrovascular accident, and a physician has opined that the 
veteran's PTSD aggravated these disabilities.  

Before moving on to the third Elkins step, consideration of 
the claim for service connection on the merits, the Board 
must first determine whether the VA's duty to assist the 
veteran in the development of his claim has been met.  See 
38 U.S.C.A. § 5107.  The Board concludes that all relevant 
evidence has been procured and no further development is 
necessary in order to comply with the duty to assist.  

As noted in the Board's March 1996 Remand, the veteran's 
representative was informed by a letter dated in March 1995 
that some records might be missing from the claims folder.  
Following a review of the claims folder, the veteran 
indicated that a letter from a private physician was missing.  
A statement from this physician was subsequently obtained.  
The Board notes that every effort has been made to secure 
duplicate or equivalent records and associate them with the 
claims folder.  The Board also recognizes that there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Particularly in light of the outcome of this case, 
the Board concludes that the case is ready for appellate 
review.  

Turning to the merits of the claim, the veteran argues that 
service connection is warranted for migraine headaches and 
cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular accident.  
As noted above, the veteran's private physician concluded in 
December 1990 that there was a close relationship between the 
veteran's PTSD and migraine headaches.  He further noted that 
the veteran's cerebrovascular accident was due to severe 
stress and that his uncontrolled hypertension and migraine 
headaches were also an effect of PTSD.  He subsequently 
explained the basis for his opinion.  He pointed out that he 
had noticed that when the veteran had been hospitalized in 
the earl 1980's, he noticed that when the veteran awoke with 
nightmares, he had migraine headaches.  He also observed that 
the veteran's blood pressure became dangerously high when he 
spoke of his war experiences.  

In an attempt to obtain a definitive opinion and to clarify 
any ambiguities in this case, the Board referred the 
veteran's claims folder for review by a VA physician.  A 
neurologist commented that the veteran's PTSD aggravated his 
migraine headaches, and a cardiologist concluded that mental 
tension could aggravate the symptoms of coronary artery 
disease and raise blood pressure.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Clearly, 
some of the medical conclusions in this case support the 
veteran's allegations.  While there are some contradictory 
opinions, the Board finds that the evidence is at least in 
equipoise as to the question of whether the veteran's PTSD 
caused or aggravated his migraine headaches or cardiovascular 
disease.  The opinions of the VA physicians were clearly 
based on a review of the claims folder and, accordingly, must 
be given at least as much weight as the opinions which reach 
different conclusions.  Under such circumstances, the Board 
concludes that service connection is warranted for migraine 
headaches and cardiovascular disease, to include 
hypertension, coronary artery disease and residuals of a 
cerebrovascular accident.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for migraine headaches 
and cardiovascular disease, to include hypertension, coronary 
artery disease and residuals of a cerebrovascular accident 
are reopened.

Service connection for migraine headaches and cardiovascular 
disease, to include hypertension, coronary artery disease and 
residuals of a cerebrovascular accident on a secondary basis 
is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

